Case 21-10923 Doc 2 Filed 07/15/21 Entered 07/15/21 14:19:22 Main Document Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

        In re:                                                   CASE NO. 21-10923

        STONE CLINICAL LABORATORIES, LLC                         CHAPTER 11
                                                                 INVOLUNTARY
                           Debtor


                        UNITED STATES TRUSTEE’S
        NOTICE OF APPEARANCE OF COUNSEL AND REQUEST FOR SERVICE

          Amanda B. George files this notice of appearance as legal counsel for DAVID W.
  ASBACH, Acting United States Trustee for Region 5, and requests that all notices given or
  required to be given in this case and all consolidated and/or jointly administered cases herein,
  and all papers required to be filed and/or served in this case and all consolidated and/or jointly
  administered cases herein, be sent to the undersigned.

                                                Respectfully submitted,
                                                DAVID W. ASBACH
                                                Acting United States Trustee, Region 5

                                                By:/s/ Amanda B. George
                                                AMANDA B. GEORGE (31642), Trial Attorney
                                                400 Poydras Street, Suite 2110
                                                New Orleans, LA 70130
                                                Telephone: (504) 589-4018
                                                Facsimile: (504) 589-4096
                                                Amanda.B.George@usdoj.gov




                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Notice of Appearance of
  Counsel and Request for Service was served this July 15, 2021 via CM/ECF upon:

  Eric J Derbes on behalf of Petitioning Creditor Whale Capital, LP
  ederbes@derbeslaw.com, derbespacer@gmail.com;derbeser72443@notify.bestcase.com

                                                                /s/ Amanda B. George
                                                                AMANDA B. GEORGE
